
	
		I
		111th CONGRESS
		1st Session
		H. R. 1199
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mrs. Myrick (for
			 herself and Mr. McIntyre) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve sharing of immigration information among
		  Federal, State, and local law enforcement officials, to improve State and local
		  enforcement of immigration laws, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Scott Gardner
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Improved Federal sharing of immigration
				information.
					Sec. 3. State and local reporting of immigration
				information.
					Sec. 4. DWI and immigration information in the National
				Criminal Information Center.
					Sec. 5. State and local enforcement of Federal immigration
				laws.
					Sec. 6. Detention and removal of aliens for driving while
				intoxicated (DWI).
					Sec. 7. Federal detention facilities.
				
			2.Improved Federal
			 sharing of immigration information
			(a)In
			 generalThe Secretary of Homeland Security shall share with the
			 Attorney General immigration information.
			(b)Improved
			 operation of Federal immigration databases
				(1)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary and the Attorney General shall jointly
			 submit to Congress a report on improving performance of Federal immigration
			 databases to ensure the prompt entry of immigration information into such
			 databases.
				(2)CompatibilitySuch
			 report shall contain recommendations to improve the compatibility among Federal
			 immigration databases in order to—
					(A)improve data entry, including eliminating
			 of data entry backlogs;
					(B)increase
			 efficiency; and
					(C)increase
			 accessibility of information to Federal, State, and local law enforcement
			 agencies.
					(3)ProgressSuch report shall include information on
			 the progress that has been made with respect to the elimination of data entry
			 backlogs in such databases and any additional resources required to eliminate
			 such backlogs.
				(c)DefinitionsFor
			 purposes of this section and section 3:
				(1)The term
			 DWI means driving while intoxicated and includes similar motor
			 vehicle violations.
				(2)The term Federal immigration
			 database means each of the following:
					(A)The database of
			 the LESC insofar as it relates to immigration information.
					(B)The database of the NCIC insofar as it
			 relates to immigration information.
					(C)Any other database
			 containing immigration information identified by the Secretary of Homeland
			 Security.
					(3)The term
			 immigration information means information specified by the
			 Secretary of Homeland Security, in consultation with the Attorney General,
			 relating to immigration, including illegal immigration.
				(4)The term LESC means the Law
			 Enforcement Support Center.
				(5)The term NCIC means the
			 National Criminal Information Center.
				(6)The term
			 Secretary means the Secretary of Homeland Security.
				3.State and local
			 reporting of immigration information
			(a)Requirement
				(1)In
			 generalSubject to subsection
			 (c), the director of each State and local law enforcement agency shall collect
			 and report to the Secretary such immigration and DWI information as is
			 collected in the course of the director’s normal duties, and in such form and
			 manner, as the Secretary may specify for entry into Federal immigration
			 databases.
				(2)Condition of
			 receipt of SCAAP fundingIf
			 the director of a State or local law enforcement agency does not collect and
			 report information in accordance with paragraph (1), such State or local law
			 enforcement agency shall be ineligible to receive funding under the State
			 Criminal Alien Assistance Program under section 241(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(i)).
				(3)Report on
			 resourcesNot later than 90 days after the date of the enactment
			 of this Act, the Secretary and the Attorney General shall jointly submit to
			 Congress a report on additional resources required by State and local law
			 enforcement agencies to comply with the requirement of paragraph (1).
				(b)Promotion of Law
			 Enforcement Support CenterThe Secretary shall promote the use of
			 the LESC to State and local law enforcement agencies.
			(c)Exemption from
			 State and local reporting of immigration informationState and local law enforcement agencies
			 are not required to collect and report immigration information relating to
			 individuals who assist law enforcement agencies in the performance of their
			 duties, including as an informant, witness, or in other similar
			 capacity.
			4.DWI and
			 immigration information in the National Criminal Information Center
			(a)InclusionDWI and immigration information in the
			 NCIC—
				(1)shall appear as a
			 flag on the wants/warrants page of the NCIC; and
				(2)shall be timely
			 and readily available to State and local law enforcement officers while they
			 are in the course of their normal duties.
				(b)Mandatory
			 detentionA State or local
			 law enforcement officer who finds a flag for a DWI and immigration violation of
			 an alien on the wants/warrants page of the NCIC and who arrests the alien shall
			 detain the alien in a State or local jail until the alien can be transferred to
			 Federal custody.
			5.State and local
			 enforcement of Federal immigration laws
			(a)In
			 generalSection 287(g) of the
			 Immigration and Nationality Act (8 U.S.C. 1357(g)) is amended—
				(1)in paragraph (1),
			 by striking may and inserting shall the first
			 place it appears;
				(2)in paragraph (2),
			 by adding at the end the following new sentence: If such training is
			 provided by a State or political subdivision of a State to an officer or
			 employee of such State or political subdivision of a State, the cost of such
			 training (including applicable cost of overtime) shall be reimbursed by the
			 Secretary of Homeland Security.; and
				(3)by
			 striking paragraph (9) and redesignating paragraph (10) as paragraph
			 (9).
				(b)Effective
			 dates
				(1)Requirement for
			 agreementThe amendments made by paragraphs (1) and (3) of
			 subsection (a) shall take effect on such date (not later than one year after
			 the date of the enactment of this Act) as the Secretary of Homeland Security
			 shall specify.
				(2)Payment for
			 training costsThe amendment made by subsection (a)(2) shall take
			 effect on the first day of the first fiscal year beginning after the date of
			 the enactment of this Act.
				6.Detention and
			 removal of aliens for driving while intoxicated (DWI)
			(a)In
			 generalSection 236 of the Immigration and Nationality Act (8
			 U.S.C. 1226) is amended—
				(1)in subsection
			 (c)(1)—
					(A)in subparagraph
			 (C), by striking or at the end;
					(B)in subparagraph
			 (D), by adding or at the end; and
					(C)by adding after
			 subparagraph (D) the following new subparagraph:
						
							(E)is deportable on
				any grounds and is apprehended for driving while intoxicated, driving under the
				influence, or similar violation of State law (as determined by the Secretary of
				Homeland Security) by a State or local law enforcement officer covered under an
				agreement under section
				287(g),
							;
					(2)by redesignating
			 subsection (e) as subsection (f); and
				(3)by inserting after
			 subsection (d) the following new subsection:
					
						(e)Driving while
				intoxicatedIf a State or
				local law enforcement officer apprehends an individual for an offense described
				in subsection (c)(1)(E) and the officer has reasonable ground to believe that
				the individual is an alien—
							(1)the officer shall verify with the databases
				of the Federal Government, including the National Criminal Information Center
				and the Law Enforcement Support Center, whether the individual is an alien and
				whether such alien is unlawfully present in the United States; and
							(2)if any such database—
								(A)indicates that the
				individual is an alien unlawfully present in the United States—
									(i)an
				officer covered under an agreement under section 287(g) is authorized to issue
				a Federal detainer to maintain the alien in custody in accordance with such
				agreement until the alien is convicted for such offense or the alien is
				transferred to Federal custody;
									(ii)the officer is authorized to transport the
				alien to a location where the alien can be transferred to Federal custody and
				shall be removed from the United States in accordance with applicable law;
				and
									(iii)the Secretary of
				Homeland Security shall reimburse the State and local law enforcement agencies
				involved for the costs of transporting aliens when such transportation is not
				done in the course of their normal duties; or
									(B)indicates that the individual is an alien
				but is not unlawfully present in the United States, the officer shall take the
				alien into custody for such offense in accordance with State law and shall
				promptly notify the Secretary of Homeland Security of such apprehension and
				maintain the alien in custody pending a determination by the Secretary with
				respect to any action to be taken by the Secretary against such
				alien.
								.
				(b)Removal for
			 DWI
				(1)In
			 generalSection 237(a)(2) of such Act (8 U.S.C. 1227(a)(2)) is
			 amended by adding at the end the following new subparagraph:
					
						(F)Driving while
				intoxicatedAny alien who is
				convicted of driving while intoxicated, driving under the influence, or similar
				violation of State law (as determined by the Secretary of Homeland Security),
				or who refuses in violation of State law to submit to a Breathalyzer test or
				other test for the purpose of determining blood alcohol content is deportable
				and shall be
				deported.
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 violations or refusals occurring after the date of the enactment of this
			 Act.
				(c)Sharing of
			 information by motor vehicle administrators regarding DWI convictions and
			 refusalsEach State motor vehicle administrator shall—
				(1)share with the
			 Secretary of Homeland Security information relating to any alien who has a
			 conviction or refusal described in section 237(a)(2)(F) of the Immigration and
			 Nationality Act (as added by subsection (b));
				(2)share such
			 information with other State motor vehicle administrators through the Drivers
			 License Agreement of the American Association of Motor Vehicle Administrators;
			 and
				(3)enter such information into the NCIC in a
			 timely manner.
				7.Federal detention
			 facilities
			(a)Report on
			 current allocation formula; recommendations for stop-gap
			 measuresNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Homeland Security shall submit to the Congress a
			 report describing the formula for allocation of Federal detention facilities
			 for aliens under section 241(g) of the Immigration and Nationality Act (8
			 U.S.C. 1231(g)). The Secretary shall include in such report recommendations for
			 measures for the temporary expansion of State and local jails to detain
			 increased numbers of aliens who are unlawfully present in the United States
			 pending construction or expansion of Federal detention facilities.
			(b)New construction
			 in high concentration areasIn accordance with such section, the
			 Secretary shall ensure that, to the greatest extent practicable, construction
			 of new detention facilities is undertaken in or near areas in which the
			 Secretary has determined that there is a high concentration of aliens who are
			 unlawfully present in the United States.
			
